Citation Nr: 1647544	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-10 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

The propriety of the reduction of the disability rating from 60 percent to 30 percent for chronic obstructive pulmonary disease (COPD), effective April 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel






INTRODUCTION

The Veteran served on active duty from May 1957 to October 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which decreased the evaluation of the service-connected COPD from 60 percent to 30 percent, effective April 1, 2015.

The Board has reviewed the physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was afforded VA examination for his COPD in October 2014.

2.  In an October 2014 rating decision, the RO proposed to reduce the rating for the service-connected COPD to 30 percent.

3.  In a January 2015 rating decision, the RO reduced the rating for the service-connected COPD to 30 percent, effective April 1, 2015.

4.  At the time of the reduction in January 2015, the 60 percent initial disability rating for the Veteran's COPD had been in effect for more than five years.

5.  The Veteran was afforded a VA examination for his COPD in September 2015.

6.  The evidence of record shows that since the Veteran was granted service connection for COPD in August 1998, there has not been material improvement reasonably certain to continue under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction of the Veteran's rating was not proper and the criteria for restoration of the 60 percent rating have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014);
38 C.F.R. §§ 3.105, 3.344, 4.3, 4.115a, 4.97, Diagnostic Code 6604 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); May field v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There are specific notice requirements found in 38 C.F.R. § 3.105 (e), which are applicable to reductions of disability ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one....") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

In an October 2014 rating decision, the RO informed the Veteran that it proposed to reduce the rating assigned for his COPD from 60 percent to 30 percent.  Later in October 2014, the rating decision was followed by a notice letter to the Veteran from VA again informing him of the proposal to reduce the rating assigned for his COPD from 60 percent to 30 percent.  The Veteran was provided with detailed reasons for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  This letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  A January 2015 rating decision, issued more than 60 days after the October 2014 notice, reduced the evaluation for the Veteran's service-connected COPD from 60 percent to 30 percent, effective April 1, 2015.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue decided on appeal have been met.

VA also has a duty to assist the Veteran in the development of his claim.  Veteran's service treatment records and VA and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Furthermore, VA examinations were conducted in October 2014 and September 2015.

There is no indication in the record that any evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Analysis

As noted above, the RO reduced the Veteran's rating for the service-connected COPD from 60 percent to 30 percent in a January 2015 rating decision, effective from April 1, 2015. 

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could also include prior examinations.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's COPD is rated under 38 C.F.R. § 4.97, Diagnostic Code 6604.  Under Diagnostic Code 6604, a 10 percent evaluation is warranted for COPD where pulmonary function tests (PFTs) show Forced Expiratory Volume in 1 second (FEV-1) of 71 to 80 percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicated.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2015).
A 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56-65 percent.  Id.
A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id. 

A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires any outpatient oxygen therapy.  Id.

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96 (d)(4).

On VA examination in July 1998, the Veteran was alert, in no acute distress.  He had dyspnea, mild clubbing, but no cyanosis.  Lungs showed decreased breath sounds with increased expiratory phase and occasional wheezes and rhonchi.  PFT's revealed FEV-I of 74 percent, FEV-1/FVC of 78 percent, and DLCO (SB) of
48 percent.  

Based on these results, in an August 1998 rating decision, the RO granted service connection for COPD, secondary to service-connected nicotine dependence and assigned a 60 percent rating, under Diagnostic Code 6004, effective January 9, 1998.  

September 2002 private treatment records show the Veteran's overall PFT function showed an FVC of 3.50, which was 70 percent of predicted, and an FEV1 of 2.56, which was 66 percent of predicted.  His obstructive capacity was mildly impaired, however, his lung volumes showed significant "air trapping."  His diffusion capacity was 10, which was 27 percent of predicted, which categorized him with a severely impaired diffusion capacity.

On VA examination in March 2003, the Veteran had FEV1 of 65 percent FEV1/FVC of 74 percent and DLCO of 45 percent.

The Veteran had another VA examination in February 2005.  It was told that the Veteran could not or would not complete PFT's at that time.

April 2005 PFT's revealed FEV1 of 60 percent and FEV1/FVC of 68 percent.  DLCO results were not provided.

The 60 percent rating was continued in rating decisions issued in June 2006 and January 2007.  The 60 percent evaluation was officially reduced by a rating decision in January 2015, effective April 1, 2015.  

On VA examination in October 2006, which was used to justify the continuation of the 60 percent rating in the January 2007 rating decision, the Veteran complained of dyspnea and coughing, which produced some yellowish sputum.  He denied any hemoptysis, but noted that he used inhalers on a daily basis.  He denied using any home oxygen or systemic corticosteroids.  On examination, there was a frequent dry cough, but no dyspnea when walking down the hallway or during the examination.  There was no clubbing or cyanosis of the extremities.  Lungs had "decreased breath sounds with some increase in expiratory phase."  There were no wheezes, rales, or rhonchi.  PFT revealed FEV 1/FVC of 68 percent.  DLCO (SB) testing was not done.  The VA examiner opined that the FEV1/FVC of 68 percent best represented the Veteran's COPD.  

In the January 2007 rating decision, the RO indicated that although a FEV1/FVC of 68 percent would normally warrant a 30 percent evaluation, as the 60 percent evaluation had been in effect for more than five years, the 60 percent evaluation was being continued.  See 38 C.F.R. § 3.344 (a) and (b).  The RO noted further that since the condition was likely to improve with treatment, the evaluation was not considered permanent, and was subject to a future examination.
In August 2013, the Veteran filed a claim for individual unemployability, claiming that he was unemployable due to his COPD.

Consequently, he was afforded another VA examination for his COPD in October 2014.  Examination in October 2014 revealed a Forced Expiratory Volume in One Second (FEV-1) of 63 percent predicted and FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 67 percent.  The examiner indicated that pre-bronchodilator testing was unable to provide acceptable results, due to clogged airways, and concluded that FEV-1/FVC results were the most accurate pulmonary function for the condition.  Again, DLCO test results were not provided and the examiner stated that they were not indicated in the Veteran's particular case.

The Veteran underwent another VA examination in September 2015.  It was noted that the Veteran was accompanied by RT technician, as he was unable to register anything on their PFT equipment.  It was noted further that several attempts were made and the Veteran's respiratory difficulties prevented an adequate measurement on the PFT, and the Veteran was escorted to the office by RT who explained that the Veteran could not follow directions to perform the testing and that he demonstrated an inability to comprehend the directions.

VA treatment records show that in September 2015, a spirometry was attempted several times; however, the Veteran was unable to follow instructions or perform a valid test.  He did not use oxygen and it was noted that he had not been on antibiotics.  It was also noted that he continued to use a Proventil inhaler.

Initially, the Board finds that the examinations used to conclude that the Veteran's COPD has improved were not thorough examinations.  In this regard, DLCO results were used to initially grant the Veteran a 60 percent rating in 1998.  DLCO results obtained five years later, in March 2003, again met the criteria for a 60 percent rating under Diagnostic Code 6604.  However, DLCO results have not been considered in the Veteran's rating since that time.  The examiners have not provided adequate explanations for their omission of these results, which the Board finds are vital to the evaluation of the Veteran's COPD.  FEV-1 and FEV1/FVC results have never met the criteria for a 60 percent rating under Diagnostic Code 6604 for this Veteran.  Therefore, the Board finds it unjustifiable that the RO would now use those results, alone, to find that the Veteran's disability has improved.

The Board also finds that the evidence does not show that there has been an improvement in the Veteran's ability to function under the ordinary conditions of his life and work.  In this regard, as noted above, in October 2014, the examiner indicated that pre-bronchodilator testing was unable to provide acceptable results, due to the Veteran's clogged airways.  Furthermore, on examination in September 2015, the Veteran respiration problems prevented an adequate measurement on the PFT.  In addition, September 2015 VA respiratory therapy notes indicate that although he gave good effort, the Veteran was unable to complete PFT's, unable to sustain long enough exhalation, and was "not able to draw in a deep enough breath to trigger machine for spirometry or the DLCO."  Moreover, the Board notes that the Veteran's advanced age (over 76 years) makes it very unlikely that his COPD has significantly improved.

Based on the evidence above, the Board finds that the Veteran's 60 percent rating should be restored effective April 1, 2015.  See Brown v. Brown, 5 Vet. App. 413, 422 (1993) (VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio).

The Board also finds that as there is no evidence and no reports of FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy; a rating in excess of 60 percent is not warranted for the service-connected CODP, at any time during the appeal period.  In this regard, the Board notes that although the Veteran was noted on private treatment to have DLCO less than 40 percent in September 2002, but this was prior to the current appeal period.  Furthermore, the Board notes that a Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In this case, in the November 2016 Appellant's Brief, the Veteran's representative indicated that the Veteran was only seeking restoration of the 60 percent rating for his service-connected COPD; it was not indicated that the Veteran believed his disability warranted a rating higher than 60 percent.  The Board is granting the exact relief requested by the Veteran.  


ORDER

The reduction in the rating assigned for COPD was not appropriate, and the 60 percent rating is restored back to April 1, 2015.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


